Name: Commission Regulation (EC) No 849/2001 of 30 April 2001 reducing the Community withdrawal compensation for peaches and nectarines for the 2001/02 marketing year as a result of overruns of the intervention thresholds fixed for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R0849Commission Regulation (EC) No 849/2001 of 30 April 2001 reducing the Community withdrawal compensation for peaches and nectarines for the 2001/02 marketing year as a result of overruns of the intervention thresholds fixed for the 2000/01 marketing year Official Journal L 121 , 01/05/2001 P. 0016 - 0016Commission Regulation (EC) No 849/2001of 30 April 2001reducing the Community withdrawal compensation for peaches and nectarines for the 2001/02 marketing year as a result of overruns of the intervention thresholds fixed for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 718/2001(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Commission Regulation (EC) No 931/2000(3) fixes the intervention thresholds for the 2000/01 marketing year at 238200 tonnes for peaches and 83200 tonnes for nectarines. Under Article 3 of that Regulation, if the quantity of peaches or nectarines withdrawn in the period between 1 March 2000 and 28 February 2001 exceeds the threshold fixed, the Community withdrawal compensation laid down in Annex V to Regulation (EC) No 2200/96 for the 2001/02 marketing year is to be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold.(2) The information supplied by the Member States indicates that 251515 tonnes of peaches and 117961 tonnes of nectarines were withdrawn in the 2000/01 marketing year.(3) Consequently, the Community withdrawal compensation set by Regulation (EC) No 2200/96 for the 2001/02 marketing year must be reduced by 0,57 % for peaches and 4,18 % for nectarines.(4) Article 3 of Regulation (EC) No 931/2000 lays down that the consequences of an overrun of the threshold are to apply in the following marketing year. The reduction in the Community withdrawal compensation for peaches and nectarines should thereofe apply in the 2001/02 marketing year.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Community withdrawal compensation for the 2001/02 marketing year shall be:- EUR 11,65 per 100 kilograms net for peaches,- EUR 13,33 per 100 kilograms net for nectarines.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 100, 11.4.2001, p. 12.(3) OJ L 108, 5.5.2000, p. 7.